JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App. R. 11.1(E) and Loc. R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct. R.Rep.Op. 3(A).
As part of a plea agreement, defendant-appellant Kevin Suttles entered a guilty plea to two counts of trafficking in cocaine, first-degree felonies, in violation of R.C. 2925.03(A)(2), in exchange for the dismissal of the remaining charges of possession of cocaine and having a weapon under a disability. Suttles was convicted, and the trial court imposed the agreed sentence of thirteen years with the Department of Corrections. Suttles now appeals his convictions.
Pursuant to Anders v. California,1 Suttles's appointed appellate counsel has advised this court that, after a thorough review of the record, he can find nothing that would arguably support Suttles's appeal. Appellate counsel has notified Suttles of his conclusion and has filed a motion to withdraw as counsel.2
Appellate counsel now requests that this court independently examine the record for prejudicial error pursuant to Anders. We have done so, and we concur in appellate counsel's conclusion that there is no prejudicial error. The judgment of the trial court is, accordingly, affirmed.
Although we conclude that this appeal is frivolous pursuant to App. R. 23 and is without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Suttles because it is clear from the record that he is indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App. R. 27. Costs shall be taxed under App. R. 24.
Hildebrandt, P.J., Painter and Sundermann, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.
2 See id.; see, also, Freels v. Hills (C.A.6, 1988),843 F.2d 958.